Citation Nr: 1721350	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-44 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right upper extremity impairment, as secondary to a cerebrovascular accident.

2.  Entitlement to an initial rating in excess of 20 percent for right lower extremity impairment, as secondary to a cerebrovascular accident. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that reduced a 100 percent disability rating for the Veteran's service-connected cerebrovascular accident, and assigned two separate 20 percent evaluations for right lower and right upper extremity impairment as secondary to a cerebrovascular accident, effective as of July 1, 2010.

The Board notes that where the diagnostic criteria for a particular disability assigns a 100 percent rating for a finite period of time (e.g., cerebrovascular accident), and then the rating returns to a level below 100 percent, the change in rating is not a reduction under 38 C.F.R. § 3.105(e).  Tatum v. Shinseki (Tatum I), 24 Vet. App. 139, 143 (2010).  Therefore, given that the diagnostic criteria for the Veteran's service-connected cerebrovascular accident states that a 100 percent rating will only be assigned for 6 months, the propriety of the Veteran's decreased rating is not currently before the Board on appeal.  

The Veteran had requested to be scheduled for a hearing before a Veterans Law Judge.  However, in a correspondence received in December 2011, the Veteran's representative indicated that he no longer wished to testify at a Board hearing.  The Board therefore finds that the Veteran has withdrawn the request to testify before the Board.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  Throughout the entire period under appeal, the Veteran's right upper extremity impairment has not been manifested by severe muscle impairment.  

2.  Throughout the entire period under appeal, the Veteran's right lower extremity impairment has not been manifested by severe muscle impairment.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right upper extremity impairment have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5304 (2016).

2.  The criteria for a rating in excess of 20 percent for right upper extremity impairment have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5315 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected right upper and lower extremity impairment as secondary to a cerebrovascular accident.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016).

Where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran's cerebrovascular accident residuals have been assigned two separate 20 percent ratings by analogy under 38 C.F.R. § 4.73 (2016), Diagnostic Codes 5304 (Muscle Group IV) and 5315 (Muscle Group XV), respectively, for right upper and lower extremity impairment, as secondary to cerebrovascular accident associated with diabetes mellitus.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

All muscle injuries are rated based on a scale characterized by "slight," "moderate," "moderately severe" and "severe," and each of these terms is defined by a specific set of characteristics categorized by 1) type of injury, 2) history and complaint, and 3) objective findings.  38 C.F.R. § 4.56(d).

In cases where a muscle group injury does not arise from an actual wound, rating in excess of 20 percent is warranted for Muscle Group IV in a dominant extremity and for Muscle Group XV, where the injury is "severe" in nature.  See 38 C.F.R. §§ 4.56(d)(4); 4.73, Diagnostic Code 5304 and 5315.  Under 38 C.F.R. § 4.56(d)(4), signs and symptoms of a "severe" muscle injury include: loss of deep fascia or muscle substance, or soft flabby muscles; muscles that swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side which indicate severe impairment of function; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible measurable atrophy; and, adaptive contraction of opposing muscle groups.

After a review of the evidence of record, the Board concludes that a rating in excess of 20 percent is not warranted for the injury to Muscle Group IV or XV.  Overall, while there have been some instances of right-sided weakness, such weakness appears to be "moderately severe" at most.  Moreover, there is insufficient impairment of coordination or movement of the muscles that is indicative of an injury that is "severe."

Specifically, at a VA examination in March 2010, the Veteran stated that he "lists to the right while walking" and has right sided weakness.  The examiner found that the Veteran had 3/5 motor strength in his right upper and lower extremity and 4/5 motor strength in his left upper and lower extremity.  His muscle tone and bulk were reported as normal.  Further, there was no evidence of muscle atrophy or severe impairment of muscle functioning.  The examiner also indicated that the Veteran's cerebrovascular accident only moderately affects the majority of his daily activities of living, with only severe impairment with chores and exercise.  

Similarly, the Veteran's VA treatment records do not reflect signs or symptoms of severe muscle impairment in Muscle Group IV or XV.  Specifically, in February 2011, the records indicate that that Veteran had generalized weakness of the right side.  In July 2011, while the Veteran reported worsening weakness on his right side, the medical provider measured his strength to be 3+/5.  Moreover, in November of 2013, the Veteran's VA treatment records document that his stroke mainly affected his right side with hyperesthesias in his right hand.  

Based on evidence of record, the Board determines that increased ratings for the injury to Muscle Group IV and XV are not warranted for any period on appeal.  The objective medical evidence does not indicate that the Veteran demonstrates signs and symptoms of severe impairment to Muscle Group IV and XV, there is no indication of loss of deep facia or muscle substance or evidence of severe muscle impairment.  Therefore, a rating in excess on 20 percent for either right upper or right lower extremity impairment is not for application on a schedular basis.  

The Board has also considered whether any other muscle groups could have been impacted.  Nevertheless, the evidence is clear that the Veteran does not have an injury to any of the remaining Muscle Groups that is compensable under 38 C.F.R. § 4.73.  See 38 C.F.R. § 4.56(d)(4). 

Additionally, the Board has considered if the Veteran could be assigned a separate rating for impairment to his peripheral nerves as a result of his cerebrovascular accident.  However, the Board has determined that a separate rating is not warranted because the Veteran is already being compensated for his neurological symptoms in connection with his service-connected neuropathy disabilities, and therefore a separate rating for these symptoms would be pyramiding.  See 38 C.F.R. § 4.14.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his muscle group injury is worse than the ratings he currently receives, and specifically, that he has upper and lower sensory problems with the loss of muscle mass in his lower extremity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his muscle group injury according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's muscle group injury has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also notes that the Veteran was assigned a total rating based on individual unemployability, due to service-connected disability (TDIU) in October 2003, and is receiving special monthly compensation under 38 U.S.C.A. § 1114(s) for coronary artery disease that is rated at 100 percent and additional service-connected diabetes mellitus and posttraumatic distress disorder that is independently rated at 60 percent or more.  This being the case, he is already in receipt of the highest allowable rating based solely on the extent of his disabilities.  



Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA examinations are associated with the claims file.  VA provided relevant and adequate examinations.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, recognition is given to the Veteran's claim that his most recent VA examination for the issues on appeal is now over 7 years old and therefore he is entitled to a new examination.  However, in the context of increased rating claims, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since this VA examination, and he has not contended otherwise.

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to an initial disability rating in excess of 20 percent for right upper extremity impairment, as secondary to a cerebrovascular accident, is denied.

Entitlement to an initial disability rating in excess of 20 percent for right lower extremity impairment, as secondary to a cerebrovascular accident, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


